DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent application publication number US 2015/0352973 A1 to Gao.

Regarding claims 1 – 3, Gao discloses a bicycle drive unit (power supply system 50) comprising:

	a second electronic controller (controller 56) that controls the motor; and 
	a communication circuit (communication line W) configured to communicate with 	an operation device (shift operating unit 28) that operates a bicycle electric component (a gear shifter is inherent in a shift operating unit), 
	the second electronic controller being operable in a third state (SA ON; Paragraph [0047]), in which the motor (motor 42) is drivable, and a fourth state (SA OFF; Paragraph [0048]), which consumes less power than the third state and does not drive the motor (Paragraph [0047]), and 
	the second electronic controller being configured to switch an operation state from the fourth state to the third state upon the communication circuit receiving an input signal while the second electronic controller is operated in the fourth state (Paragraph [0048]);
	[Claim 2] wherein the bicycle electric component (a gear shifter is inherent in a shift operating unit) includes at least one of a shifting device (the presence of shift operating unit 28 means there is a shifting unit), a suspension, and a seatpost; and
	[Claim 3] wherein the second electronic controller (controller 56) is activated by electric power supplied from at least one of a first electric power supply path (the communication line W from first battery controller 62 to controller 56) and a second electric power supply path.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of patent application publication number US 2019/0228466 A1 to Kojima et al. (hereinafter referred to as Kojima).

Regarding claims 7 – 9, Gao discloses a bicycle drive unit (power supply system 50) comprising: 
	[Claim 7] a motor (motor 42) configured to assist in propulsion of a bicycle (10); 
	a second electronic controller (controller 56) that controls the motor; and 
	a communication circuit (communication line W) configured to communicate with an external device (shifting operating unit 28), the second electronic controller being operable in a third state (SA ON; Paragraph [0047]), in which the motor (motor 42) is drivable, and 
	a fourth state (SA OFF; Paragraph [0048]), which consumes less power than the third state and does not drive the motor, and 
	the second electronic controller being configured to switch an operation state from the fourth state to the third state upon the communication circuit receiving an input 
	However, Gao does not disclose the communication circuit is configured to wirelessly communicate with an external device.  Kojima discloses a management device wherein a communication network operates by wireless LAN with a portable terminal (4; Paragraph [0065]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Gao’s system to communicate wirelessly, to eliminate wires which may get damaged due to the environment.

	Regarding claims 8 and 9, Gao, modified by Kojima, discloses the bicycle drive unit according to claim 7.  Gao further discloses:
	[Claim 8] wherein the external device includes a smart phone, a tablet PC, a cycle computer, or a personal computer (cycle computer; Paragraph [0074]); and
	[Claim 9] wherein at least one of a setting and a software of the bicycle drive unit (power supply system 50) is updated based on information transmitted by the external device (output from the shift operating unit 28, Paragraph [0046]).
	
Allowable Subject Matter
Claims 4 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/Felicia L. Brittman/           Examiner, Art Unit 3611                      

/TONY H WINNER/           Primary Examiner, Art Unit 3611